Exhibit 10.1(i)

MINING LEASE WITH OPTION TO PURCHASE




THIS MINING LEASE AGREEMENT MADE AND ENTERED INTO on this 19th day of April,
2004, by and between NORTH BECK JOINT VENTURE, L.L.C., a Utah limited liability
company (hereinafter referred to as "Lessor") and VALLEY HIGH MINING COMPANY., a
Nevada corporation (hereinafter referred to as "Lessee").




IN CONSIDERATION of a total of 5,000,000 (five million) post- merger/change of
domicile "restricted" common capital shares of Lessee to be issued to and in the
name of Lessor, par value $0.001 per share, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor does hereby grant, demise and let exclusively unto Lessee for the
duration and for the purposes herein specified, all of Lessor's right, title and
interest in and to the following described patented lode mining claims
comprising 470.097 acres, more or less, and situated in the Tintic Mining
District of Juab County, State of Utah; including all dips, spurs and
appurtenant rights, including water rights, hereinafter collectively referred to
as the "Leased Premises."




FOR "LEASED PREMISES" DESCRIPTION, SEE EXHIBIT "A"
ATTACHED HERETO AND MADE A PART HEREOF




I. EXCLUSIVE RIGHTS GRANTED

1.1 The Leased Premises are hereby leased exclusively to Lessee and its
successor-in-interest for the following purposes, all or any of which may be
performed by Lessee in such manner and at such time or times as Lessee may
determine in its absolute discretion, subject to the terms hereof:




a. Exploring and prospecting for, developing, mining, excavating, leaching,
milling, processing and smelting, whether by open pit, underground, strip
mining, solution mining, heap leaching, or any other methods deemed desirable by
Lessee in its sole discretion, all minerals, ores, valuable rocks, rare earths
and materials of all kinds, including mine dumps and tailings (hereinafter
collectively referred to as "Leased Substances");




b. Processing, concentrating, beneficiating, treating, milling, smelting,
shipping, selling and otherwise disposing of the Leased Substances and receiving
the proceeds of any such sale;




c. Erecting, constructing, maintaining, using and operating in and on the Leased
Premises such buildings, structures, machinery, facilities and equipment as
Lessee deems necessary; and




d. Engaging in any other activity that Lessee deems reasonable and necessary to
achieve the foregoing purposes.




II. TERM OF LEASE




2.1 The term of this Mining Lease shall be for five (5) years from the effective
date set forth above, and may be renewed by Lessee for successive five (5) year
periods upon substantially the same terms and provisions as set forth herein
based upon the then-capital structure of the Lessee, until declared forfeited
and canceled by Lessor or relinquished by Lessee as provided herein. Lessee
shall give Lessor written notice of each renewal at least thirty (30) days prior
to expiration of the respective five-year term.




III. ADVANCE ROYALTY AND WORK COMMITMENT




3.1 A portion of the "restricted" stock received by Lessor shall constitute an
Advance Royalty paid the Lessor as initial consideration upon execution of this
Mining Lease. Such shall further constitute the minimum advance royalty on or
before the anniversary date of each succeeding lease year.




3.2 Lessee shall be entitled to a $30,000 credit in the amount of all such
Advance Royalties paid against





--------------------------------------------------------------------------------

Production Royalties otherwise owing to Lessor pursuant to Article IV of this
Lease.




3.3 Lessee shall perform exploration, mining, development, production,
processing or any other activity ("work" herein) which benefits the Leased
Premises at a minimum cost of $15,000 for each successive five (5) year term
during the term of this Mining Lease and commencing on the date of this Lease.
All work on other lands within 500 feet of the boundary of any portion of the
Leased Premises shall be deemed to benefit the Leased Premises for the work
commitment if such work is part of an overall plan or project that includes the
Leased Premises. All costs expended for work in excess of $15,000 for any five
(5) year term shall accrue and be applied to the work commitment for the next
successive 5-year term only; however, the maximum amount that can so accrue for
the next succeeding lease term shall be no more than $15,000.




3.4 In the event that Lessee does not perform work in the amount of the entire
$15,000 minimum expenditure (which amount will include any excess amount accrued
from the prior five year term), Lessee shall pay Lessor the amount of any such
shortage in cash. Within 30 days after the end of each five (5) year term,
Lessee shall submit an accounting report of the expenditures toward the work
commitment and a report containing factual, non- interpretive data concerning
the work of Lessee during the preceding 5-year term. On or before August 10 of
each year, a separate one-year report shall be prepared and furnished to Lessor
containing factual, non-interpretive data concerning work of Lessee, if any,
during the preceding calendar year.




3.5. The breach, by Lessee, of paragraphs 3.3 and/or 3.4 above shall entitle
Lessor to immediately terminate the Lease and in such event, Lessor waives the
right to sue for monetary damages.




IV. PRODUCTION ROYALTY




4.1 In addition to the consideration set forth herein, Lessee shall pay Lessor a
Three and One Half percent (3.5%) Net Smelter Royalty on all mineral bearing
ores.




4.2 The payment of Production Royalty shall be made not more than 45 days after
the close of the month during which the payment is received from the smelter or
buyer on which such Royalty is calculated.




4.3 "Net Smelter Returns" shall mean the net amount of money received by Lessee
from the sale of Leased Substances to a smelter, refinery or other buyer, after
deduction of costs of transportation to point of sale and costs of any
concentration of Leased Substances prior to delivery to the smelter, refinery or
other buyer, and less the deduction of all cost, penalties or charges required
by said smelter, refinery or other buyer to be paid by Lessee as a condition of
sale. In the event a Leased Substance is sold to any buyer other than a smelter,
all costs incurred by Lessee after mining for processing or treating such
substances, including refining, shall be deductible costs.




4.4 The payment of Production Royalty shall be made not more than 45 days after
the close of the month during which the payment is received from the smelter or
buyer on which such Royalty is calculated.




4.5 All Leased Substances which the Lessee chooses to market shall be marketed
at the best terms reasonably obtainable, with due regard to freight
differentials, and if such ores or concentrates or other products shall be
treated at a smelter or refinery of Lessee, the smelter or refinery schedules
used for determining the Net Smelter Returns thereon shall not be less favorable
than the terms and conditions either being offered to others or being contracted
with others at the time for products of like character and in similar quantities
for delivery to Lessee's smelters or refineries.




4.6 Lessee shall be entitled to credit all Advance Royalty payments paid to
Lessor pursuant to Article III of this Mining Lease against all Production
Royalties payable to Lessor under this Article IV.




V. INSPECTION, REPORTS, BOOKS AND RECORDS




5.1 Lessor, or its duly authorized agent or representative, shall be permitted
to enter into or upon the Leased Premises for the purpose of inspection, at all
reasonable times during business hours, after 48 hours





--------------------------------------------------------------------------------

advance notice in writing to Lessee. Lessor shall enter upon said Leased
Premises at Lessor's own risk and so as not to hinder the operations of Lessee.
Lessor shall indemnify and hold harmless Lessee from any damage, claim or demand
arising from the entry or inspection by Lessor or its agent or representatives,
or any of them, on the Leased Premises or the approaches thereto.




5.2 The books and records of Lessee insofar as they relate to operations on the
Leased Premises pursuant to this Mining Lease shall be open to inspection and
copying by Lessor or its duly authorized representatives, at the expenses of
Lessor, during regular business hours, after 48 hours advance request in writing
to Lessee. Within twenty-four (24) months after the end of each calendar year,
Lessor may at its sole cost and expense make or have made an audit of the
accounts and records of Lessee concerning operations on the Leased Premises for
that calendar year; provided that Lessor may audit the accounts for a calendar
year only once and provided further that Lessor must notify Lessee in writing of
its intention to cause such an audit to be made sixty (60) days in advance of
such date.




VI. DATA ON THE PROPERTY




6.1 Upon execution of this Mining Lease, Lessor will provide Lessee with access
to all data concerning the Leased Premises then in possession of Lessor or its
agents. Lessee shall have the right to make and remove copies of all such data
at the expense of Lessee, but Lessee shall not remove original documents without
written consent of Lessor. Lessee hereby acknowledges that Lessor has provided
all data in its possession.




VII. PROTECTION FROM LIENS, DAMAGES AND LIABILITY




7.1 Lessee shall keep the Leased Premises free and clear of liens for labor done
or performed or materials furnished on or for the development or operation of
the Leased Premises under this Mining Lease. Lessee will not be considered in
breach of this provision so long as Lessee, in good faith, contests the validity
of any liens or claims against the Leased Premises.




7.2 Lessee shall indemnify and shall hold harmless Lessor and all of Lessor's
partners, agents, and employees, and each of them, from and against any and all
obligations, debts, loss, damage, claims, demands, suits, controversies, costs,
fees, liens, encumbrances, and liabilities whatsoever, including attorneys'
fees, in any way resulting from or arising out of any failure by Lessee to abide
by any material term of the Mining Lease or any negligent or intentional act or
omission by Lessee's contractors arising out of or in connection with the
operations and activities of Lessee hereunder, or out of its possession and
occupancy of the Leased Premises, including environmental costs resulting from
Lessee's operations, or from any similar actions by the public during the term
of this Mining Lease. Lessor shall not be responsible or liable for any loss or
damage to Lessee or to Lessee's property or business that may be occasioned by
or through acts or omissions of persons or entities (other than for negligent or
reckless acts or willful misconduct or omissions by Lessor or any of its
partners, agents or employees) occupying, using, or passing over any part of the
Leased Premises. Lessee shall use and occupy the Leased Premises at its own
risk, and hereby releases Lessor, to the full extent permitted by law, from all
claims of every kind or nature, including claims for loss of life, personal or
bodily injury, or property damage except as otherwise excluded herein.




7.3 Lessor is informed that the Environmental Protection Agency (EPA) is
involved in a Super Fund clean-up project in the City of Eureka, Utah, an area
near the Leased Premises. This project is based on alleged lead contamination in
the yards of Eureka city dwellers, contamination that is allegedly the result of
mining in the Tintic Mining District. (The actual cause of the alleged
contamination is the fact that Eureka city dwellers reportedly took and used a
variety of mineral tailings for fill dirt in their front and back yards.) This
project has been reported in local newspapers. While Lessor does not believe
that it has any liability whatsoever for creating any lead contamination in the
City of Eureka, Lessor cannot guarantee that the EPA will not pursue it, along
with other, similarly situated landowners, for reimbursement of part of the cost
of such clean-up project. Accordingly, Lessor hereby indemnifies and holds
Lessee harmless from and against any claim by the EPA or some similar state
agency based solely on past mining contamination or violations. In the event the
EPA or a similar state agency brings suit against Lessee as a person in the
chain of title, Lessor further agrees to defend any such suit on Lessee's behalf
at its sole cost and expense.





--------------------------------------------------------------------------------




VIII. COMPLIANCE WITH LAW




8.1 In conducting its operations hereunder, Lessee will cause all work,
development and mining to be done in a careful and miner-like manner, and Lessee
shall fully comply with the terms and provisions of worker's compensation laws
and other laws governing its operations under this Mining Lease, including but
not limited to any mining or environmental obligation, under existing or
hereafter enacted legislation.




IX. TERMINATION BY LESSEE




9.1 Lessee shall have the continuing right to terminate this Mining Lease at any
time and to surrender the Leased Premises to Lessor by giving Lessor written
notice thereof at least 30 days prior to the stated date of termination.




9.2 In the event of termination, all sums theretofore paid Lessor by Lessee
shall, except in the case of manifest error, be retained by Lessor, and all
obligations of Lessee to make payments (expect those accruing prior to the date
to termination) and perform any other obligation set forth in this Mining Lease
shall terminate.




9.3 In the event of termination, Lessee, upon request by Lessor, shall make,
execute, acknowledge and deliver to Lessor a written relinquishment of this
Mining Lease in recordable form.




X. DEFAULT




10.1 Lessee shall be in default hereunder if either of the following shall
occur:




a. Lessee fails to fulfill an obligation to Lessor, or does not in good faith
contest in writing the particular obligation, within thirty (30) days after
receipt by Lessee of written notice from Lessor that a required obligation has
become due and has not been satisfied; or




b. Lessee fails to perform any of the other covenants or agreements herein
contained, and such failure continues for a period of 60 days after receipt by
Lessee of written notice from Lessor of such failure, stating how it may be
cured, and Lessee is not diligently proceeding to cure such failure or is not in
good faith contesting the claimed failure.




10.2 In the event of default by Lessee as provided above, Lessor may at once
enter into and upon the Leased Premises or any part thereof and declare a
forfeiture and cancellation of this Mining Lease.




XI. REMOVAL OF EQUIPMENT




11.1 During the term hereof, Lessee is granted exclusive use of all structures,
improvements and personal property located on the Leased Premises and owned by
Lessor as of the date of this Mining Lease. Lessee acknowledges the existence of
a grazing lease held by Mr. Tim Hannifin, Jr., as of the date hereof and will
determine ownership of any structures or personal property on the Leased
Premises prior to use.




11.2 In the case of a valid forfeiture, surrender or other termination of this
Mining Lease, Lessee shall have the right for a period of one hundred eighty
(180) days to remove from the Leased Premises all warehouse stocks, merchandise,
materials, tools, hoists, compressors, engines, motors, pumps, transformers,
electrical accessories, metal or wooden tanks and mine cars and any and all
other machinery, trade-fixtures and equipment erected or placed in or upon sad
Leased Premises by it, except only rails, mine timbers, installed pipes and
connections. All property not removed within said period shall be deemed
abandoned to Lessor, unless such period is extended by agreement of Lessee and
Lessor or by reason of force majeure as defined herein.




XII. TITLE








--------------------------------------------------------------------------------

12.1 Lessor warrants and covenants that it holds title and is in actual and
exclusive possession of the Leased Premises free and clear from all grants,
sales, liens, defects, adverse claims and encumbrances of any kind. Lessor shall
deliver said actual, peaceful and exclusive possession of the Leased Premises to
Lessee for the Term of this Mining Lease, and during the Term of this Mining
Lease Lessor shall not encumber or burden title to the Leased Premises in any
way without the prior written consent of Lessee.




12.2 Lessor agrees to furnish Lessee such abstract, deeds or other evidence of
title as may be in Lessor's possession and control, and to allow and cooperate
with Lessee, at Lessee's option and expense, to have abstracts brought to date
and to take such steps and proceedings to establish title as Lessee shall deem
advisable. Lessee hereby acknowledges that Lessor has provided all title
information in its possession.




12.3 Lessee is aware of Lessor's separate grazing lease with Mr. Tim Hannifin,
Jr., and Lessee affirms the rights of the Grazing Lessee to conduct grazing
operations on the Leased Premises, provided the same do not interfere with
Lessee's rights hereunder.




XIII. FORCE MAJEURE




13.1 The obligations of Lessee hereunder shall be suspended to the extent and
for the period that performance of any of Lessee's obligations hereunder is
prevented by any cause, whether foreseeable or unforeseeable, which are
determined to be beyond Lessee's reasonable control (hereinafter "an event of
force majeure") including, without limitation any of the following, acts of
nature; labor disputes; strikes or threats of strike; fire; explosion;
earthquake; storm; flood; landslide; avalanche; drought or other adverse weather
condition; interruption or delay in transportation; war ; insurrection; riot;
laws, regulations, orders, proclamations, instructions or requests of any
government or governmental entity; judgments or orders of any court; inability
to obtain, on reasonably acceptable terms, any public or private license, permit
or other authorization; curtailment or suspension of activities to remedy or
avoid an actual or alleged, present or prospective, enforcement of federal,
state or local environmental standards; unavoidable casualties; shortage of
labor, equipment, fuel, material, parts, supplies, services or equipment; plant
breakdown; or any disabling cause, whether similar or dissimilar to the
foregoing enumeration.




13.2 If an event of force majeure occurs, the suspension of Lessee's performance
hereunder during such occurrence shall not be deemed a breach of the Mining
Lease, and the Term of this Mining Lease shall be extended for a time period
equal to the duration of such suspension. Lessee shall promptly give notice to
Lessor of the suspension of performance, stating therein the cause and duration
thereof. Lessee agrees to use reasonable diligence to remove such causes of
suspension as may occur from time to time, but shall not be required to settle
strikes or other labor difficulties contrary to its own judgment.




XIV. NOTICES




14.1 All notices, payments and elections required, permitted or requested
hereunder shall be made in writing and delivered personally or made in writing
and sent by regular mail, facsimile transmission or e-mail (except notice of
termination or default, which shall be sent by certified mail, return receipt
requested), addressed as follows:







To Lessor:     NORTH BECK JOINT VENTURE, LLC
                     2435 South Scenic Drive
                     Salt Lake City, Utah  84109-1481

To Lessee:     VALLEY HIGH MINING COMPANY
                      c/o MABEY & COOMBS, L.C.
                      3098 South Highland Drive, Suite 323
                      Salt Lake City, Utah  84106-6001
                      Fax No. 801-467-3256








--------------------------------------------------------------------------------

unless otherwise changed or modified by written request of the recipient party.




XV. COMMINGLING OF ORE




15.1 Lessee may commingle ore from the Leased Premises with ore from other
properties, either before or after concentration or benificiation, so long as
the data necessary to determine the weight and grade both of the ore removed
from the Leased Premises and from the premises with which it is commingled, are
obtained by Lessee. Lessee shall then use that weight and grade data to allocate
Net Smelter Returns from the commingled ore between the Leased Premises and the
other properties from which the commingled ore was removed. All such weight,
grade and allocation calculations by Lessee shall be done in a manner recognized
by the mining industry as practical and sufficient at that time.




XVI. TAXES




16.1 Lessee agrees to pay all taxes assessed against the Leased Premises during
the term hereof (expect federal, state or local taxes assessed on income)
including, but not limited to, ad valorem property taxes, net proceeds or mine
taxes, and all taxes for ores mined and ores treated under this Mining Lease.
Payment of such taxes shall be made prior to the delinquency date of the tax.




XVII. INCIDENTAL USE OF PROPERTY




17.1 Lessee may possess, occupy and use, in the course of and as pertinent to
its operations in the vicinity of, or upon the Leased Premises, all or any of
the structures owned by Lessor located upon or within the Leased Premises.
Lessee shall maintain in reasonably good state of repair all such structures
which it elects to use to which it is granted exclusive use within the scope of
such grant in Article XI, except for the ordinary wear and tear and reasonable
depreciation resulting from Lessee's said use and possession. During the period
of use by Lessee, Lessee shall pay the insurance, power, light and miscellaneous
costs that accrue on such structures as Lessee elects to use. Lessor makes no
warranty as to the condition or safety of any structures upon the Leased
Premises and Lessee agrees to accept the risk of loss resulting from its use of
structures.




XVIII. ASSIGNMENT




18.1 Each party reserves the right to assign or convey all or part of its
interest in this Mining Lease or the Leased Premises to any person or entity,
and any such assignment shall be made expressly subject to the terms hereof. No
such assignment shall be valid and effective until the assigning party has
delivered written notice of such assignment to the other party.




XIX. INUREMENT




19.1 The terms, provisions, covenants, warranties and agreements herein
contained shall extend to, be binding upon and inure to the benefit of the
heirs, personal representatives, successors and assigns of the parties.




XX. MEMORANDUM OF LEASE




20.1 Lessor and Lessee agree to execute a Memorandum setting forth the basic
terms and conditions of this Mining Lease. Said Memorandum may be recorded in
all public records where such documents are customarily recorded. Lessor and
Lessee agree that this Mining Lease shall not be recorded.




XXI. PUBLIC ANNOUNCEMENTS




21.1 Except as to public disclosures which are required by law or regulations,
all public announcements in respect of this Mining Lease shall be made only
after both Lessor and Lessee have each consented, in writing, to the form and
content of said announcement.








--------------------------------------------------------------------------------

XXII. OPTION TO PURCHASE




Lessor grants to Lessee the sole and exclusive option to purchase all of
Lessor's right, title and interest in the property (the Leased Premises) for a
total purchase price of THREE MILLION dollars ($3,000,000.00) (hereinafter
referred to as the "Purchase Price"). Exercise of the option shall be effective
upon delivery of written notice thereof to Lessor at Lessor's business address
or the address of Lessor's registered agent. Lessee shall deliver to Lessor a
negotiable instrument in the full amount of the Purchase Price in exchange for a
properly executed and acknowledged Mining Deed in recordable form. Closing shall
occur within sixty (60) days after exercise of the option.




IN WITNESS WHEREOF, the parties undersigned warrant that they are properly
authorized to bind their respective organizations and enter into this Mining
Lease according to all terms and provisions hereof, effective as of the day and
year first above written.




Lessor:




NORTH BECK JOINT VENTURE, a Utah limited liability company




By:  /s/John Michael Coombs
      John Michael Coombs, Managing Member

Lessee:
       VALLEY HIGH MINING COMPANY, a Nevada corporation

By:  /s/John Michael Coombs
      John Michael Coombs, President








--------------------------------------------------------------------------------

Exhibit "A"

to the Mining Lease with Option to Purchase dated April 19, 2004, by and between
North Beck Joint Venture, a Utah LLC, as Lessor, and VALLEY MINING COMPANY, a
Nevada corporation, as Lessee, and covering the following patented lode mining
claims situate in the State of Utah, County of Juab, Tintic Mining District to
wit:




              TOWNSHIP 10 SOUTH, RANGE 3 WEST, USB&M
                    SECTIONS 11, 12, 13, 24

CLAIM NAME                                   SURVEY  OR ACRES     LOT NUMBER

Broad Zone, Seneca & Peninsula Lodes                   # 279        34.24
Lulu Lode                                              #4306        12.238
Peru Lode                                              # 341        20.090
Wedge Lode                                             #4448         1.667
Sidehill & Sacramento Lodes                            # 343        12.240
Pinion & Fraction Lodes                                #4553        12.859
Black Warrior #3 Lode                                  #4620         6.318
Black Warrior & Fraction Lodes                         #4552        24.789
West Cable, Cable Fraction, Columbia Hancock,
   San Juan & Argo Lodes                              #3283        42.339
Magazine Lode                                          #6622         3.041
Victor #2 Lode                                         #3275        13.652
Revenue, Manhattan, Outcast Lodes                      #3277        61.025
Stipended Lode                                         #3276        18.750
Mary Ellen Lode                                        #4101         2.305
Last Resort Lode                                       #3215        20.659
Rescue Lode                                            #5347        16.958
North Beck & Jorave Lodes                              #6796         8.630
North Bear, North Bear Fraction, North Seneca Lodes    #6795        28.732
Damfino Lode                                           # 262        20.511
Mamie Consolidated Lode                                #4584        13.307
Equator, Cable Lode and Jumbo Lode                     #4302
                                                      #4303
                                                      #4304        16.323
Magnet Lode                                            #3968        20.661
Bellmont Lode                                          #4789        19.111
Blossom Lode                                           #4556         0.806
St. Louis Mining Claims #1, 2, 3 and 4                 #5267        51.446

containing in all 470.097 acres, more or less








--------------------------------------------------------------------------------

INVESTMENT LETTER
April 19, 2004

The Board of Directors

VALLEY HIGH MINING COMPANY

 3098 South Highland Drive, Suite 323

Salt Lake City, Utah 84106-6001




RE: Acquisition of 5,000,000 (five million) "restricted" common capital shares
of VALLEY HIGH MINING COMPANY, a Nevada corporation ("VALLEY HIGH"), by North
Beck Joint Venture, LLC ("North Beck"), a Utah limited liability company




Gentlemen:




In connection with the execution on this day of a certain Mining Lease by and
between VALLEY HIGH MINING COMPANY, a Nevada corporation ("Lessee" or "VALLEY
HIGH") and North Beck Joint Venture, LLC, a Utah limited liability company
("Lessor" or "North Beck") by which Lessor is leasing 470.097 acres of mining
claims located in the Tintic Mining District of Juab County, State of Utah, to
Lessee for five (5) years commencing on this day, April 19, 2004, and pursuant
to which Lessor is entitled to receive a total of 5,000,000 (five million)
"restricted" shares of VALLEY HIGH, North Beck hereby represents and warrants to
VALLEY HIGH as follows:




1. The 5,000,000 shares of common capital stock of VALLEY HIGH, par value
$0.001, (the "Securities") are being acquired by the undersigned for the
undersigned's account exclusively without a view to, or for, resale in
connection with any distribution of such Securities or any interest therein
without registration or other compliance under the Securities Act of 1933, as
amended (the "Act"), and that the undersigned has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking.




2. The undersigned, as set forth further below, will not take, or cause to be
taken, any action that would cause the undersigned to be deemed an underwriter,
as defined in Section 2(11) of the Act, as amended.




3. The undersigned's managing member is currently an officer and director of the
VALLEY HIGH and therefore he is thoroughly familiar with VALLEY HIGH and the
nature of its development stage business, including all risks attendant thereto.




4. The undersigned has had an opportunity to ask questions of, and receive
answers from others acting on behalf of the VALLEY HIGH, including professionals
such as its auditors or other accountants or expects, to verify the accuracy and
completeness of information the undersigned has received while determining
whether to enter into the subject Mining Lease with VALLEY HIGH.




5. By reason of the undersigned's knowledge and experience in financial and
business matters in general, and investments in particular, the undersigned and
its individual members are capable of evaluating the merits and risks of an
investment in VALLEY HIGH.




6. The undersigned and each of its three members is capable of bearing the
economic risks of the subject investment. Moreover, the undersigned's present
financial condition is such that the undersigned is under no present or
contemplated future need to dispose of any portion of the stock to satisfy any
existing or contemplated undertaking, need or indebtedness. Further, the
undersigned does not contemplate or foresee a change of circumstances in this
regard.




7. The undersigned understands that the Securities have not been registered, but
are being acquired by reason of a specific exemption under the Act as well as
under certain state statutes for transactions by an issuer not involving any
public offering and that any disposition of the subject Securities may, under
certain circumstances, be inconsistent with this exemption and may make the
undersigned an "underwriter" within the meaning of the Act. It is understood
that the definition of an "underwriter" focuses on the concept of "distribution"
and that any subsequent disposition of the subject Securities can only be
effected in transactions that are not considered distributions. Generally, the
term "distribution" is considered





--------------------------------------------------------------------------------

synonymous with "public offering" or any other offer or sale involving general
solicitation or general advertising. Under present law, in determining whether a
distribution occurs when securities are sold into the public market, under
certain circumstances one must consider the availability of public information
regarding the issuer, a holding period for the securities sufficient to assure
that the persons desiring to sell the securities without registration first bear
the economic risk of their investment, and a limitation on the number of
securities which the stockholder is permitted to sell and on the manner of sale,
thereby reducing the potential impact of the sale on the trading markets. These
criteria are set forth specifically in Rule 144 of the General Rules and
Regulations of the Commission promulgated under the Act. After one (1) year from
the date the Securities are fully paid for, all as calculated in accordance with
Rule 144(d), sales of the Securities in reliance on Rule 144 can only be made in
limited amounts in accordance with the terms and conditions of the rule. After
two (2) years from the date the Securities are fully paid for, as calculated in
accordance with Rule 144(d), they can generally be sold in interstate commerce
and otherwise without meeting these conditions, provided the holder is not (and
has not been, for the preceding three (3) months) an affiliate of the issuer.




8. The undersigned acknowledges that the Securities must be held and may not be
sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Act or an exemption from such registration is
available; the issuer is under no obligation to register the Securities under
the Act or under Section 12 of the Securities Exchange Act of 1934, as amended,
except as may be expressly agreed to by it or its successor-in- interest in
writing; if Rule 144 is available, and no assurance is given that it will be,
initially only routine sales of such Securities in limited amounts can be made
in reliance on Rule 144 in accordance with the terms and conditions of that
rule; the issuer is under no obligation to the undersigned to made Rule 144
available, except as may be expressly agreed to by it in writing; in the event
Rule 144 is not available, compliance with some other disclosure exemption may
be required before the undersigned can sell, transfer, or otherwise dispose of
such Securities without registration under the Act; the issuer's registrar and
transfer agent, Atlas Stock Transfer, will maintain a stop transfer order
against the registration of transfer of the Securities; and the certificate
representing the Securities will bear a legend in substantially the following
form so restricting the sale of such Securities:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (the "Act"), AND ARE "RESTRICTED
SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT
AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES
ACT.




9. The issuer, VALLEY HIGH, may refuse to register transfer of the Securities in
the absence of compliance with Rule 144 unless the undersigned furnishes the
issuer with a "no action" or interpretative letter from the Securities and
Exchange Commission or an opinion of counsel reasonably acceptable to the issuer
stating that the transfer is proper and permissible; further, unless such letter
or opinion states that the Securities are free of any restrictions under the
Act, the issuer may refuse to transfer the Securities to any transferee who does
not furnish in writing to the issuer the same representations and agree to the
same conditions with respect to such Securities as set forth herein. The issuer
may also refuse to transfer the Securities if any circumstances are present
reasonably indicating that the transferee's representations are not accurate.




This Investment Letter shall be binding upon and shall inure to the benefit of
the parties hereto and to the successors and assigns of the VALLEY HIGH and to
the personal and legal representatives, heirs, guardians, successors, and
permitted assignees of the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Investment Letter on
behalf of and by and for Lessor, North Beck Joint Venture, LLC, effective on the
19th day of April, 2004.








--------------------------------------------------------------------------------

NORTH BECK JOINT VENTURE, L.L.C.




/S/John Michael Coombs
By:  John Michael Coombs
Its:  Managing Member
Signature of Subscriber




NORTH BECK JOINT VENTURE, L.L.C.
Typed or Printed Name
2435 Scenic Drive
Residence Address
Salt Lake City, Utah 84109-1481
City, State and Zip Code

 






